Citation Nr: 0323099	
Decision Date: 09/08/03    Archive Date: 09/11/03

DOCKET NO.  97-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to April 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In June 1999 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  


FINDINGS OF FACT

1.  A February 1995 RO decision declined to reopen a claim of 
entitlement to service connection for PTSD.

2.  The evidence received since the February 1995 RO decision 
includes evidence that is not wholly cumulative or redundant 
and must be considered in order to fairly decide the merits 
of the claim.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for PTSD has been submitted since the 
February 1995 rating decision, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in March 2003, that VA would obtain all relevant 
evidence in the custody of the Federal Government he 
identified.  He was also advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disability, or provide a properly executed release so that VA 
could request the records for him.  The duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

It should also be noted that the regulation pertaining to the 
definition of new and material has been amended. 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. § 
3,156(a)). However, this amendment is effective only for 
claims filed on or after August 29, 2001. Consequently, the 
current appeal will be decided under the old version of § 
3.156(a) as is outlined in the decision below.

Factual Background

An October 1992 RO decision denied entitlement to service 
connection for PTSD on the basis that there was no verifiable 
stressor and no confirmed diagnosis of PTSD.  The veteran did 
not appeal.  

A February 1995 rating decision denied the veteran's attempt 
to reopen his claim for service connection for PTSD on the 
basis that new and material evidence had not been submitted.  
The veteran did not perfect an appeal of the decision.

The evidence before the RO at the time of the most recent 
February 1995 rating decision included service medical 
records, as well as VA treatment records and several VA 
examination reports.  

The veteran's service medical records show that he was 
evaluated for erratic behavior in October 1971.  The 
examiner's impression was antisocial behavior.  The remainder 
of the service medical records reveal no complaints, 
findings, treatment or diagnoses associated with a 
psychiatric or personality disorder.  His March 1972 medical 
history report shows he reported a history of excessive 
worry, depression and nervous trouble.  He further reported 
drinking excessively as a result of his symptoms.  The 
accompanying discharge examination report indicates that the 
veteran's psychiatric evaluation was normal.

In June 1992 the veteran underwent VA psychological and 
psychiatric evaluations.  The psychologist diagnosed paranoid 
schizophrenia, while the psychiatrist diagnosed PTSD.  VA 
treatment records, dating from November 1991 to September 
1994 show intermittent diagnoses of PTSD.  A November 1994 VA 
psychiatric examination report shows diagnoses of alcohol 
dependence and cannabis abuse.  The examiner attributed the 
veteran's symptoms to his alcohol and drug abuse.

The evidence added to the record since the RO's February 1995 
rating decision includes VA and private treatment records, 
dating from September 1994 to August 1995.  These treatment 
records again show intermittent diagnoses of PTSD

A February 1992 psychological examination report conducted 
for the Social Security Administration (SSA), was also added 
to the record.  The diagnosis was paranoid schizophrenia and 
a history of alcohol dependence.  An April 1993 SSA decision 
was also added to the record.  

The veteran's testimony at a December 1997 personal hearing 
and a January 1999 video conference hearing before the 
undersigned Veterans Law Judge were also added to the record.  
He testified regarding his alleged stressors, and provided 
more detailed information.  

Service personnel records were also added to the record, 
indicating the veteran had two tours of duty as a canonneer 
in Vietnam and served during the TET counter offensive.  His 
unit's history, secured from the Department of the Army 
revealed that the unit was subjected to rocket, mortar and 
small arms fire during the time of the veteran's service.  



Analysis

Given that the RO's February 1995 decision is final, it is 
not subject to revision in the absence of a showing of clear 
and unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the veteran's service personnel records, 
as well as the unit history, providing corroborative evidence 
of one of his alleged stressors are new and material.  
Therefore, there is new and material evidence to reopen the 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).


ORDER

The claim of entitlement to service connection for PTSD is 
reopened.




REMAND

A review of the record reveals that further development is 
warranted before the issue of entitlement to service 
connection can be determined.  The Veterans Claims Assistance 
Act of 2000 indicates that VA shall provide a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

Although the June 1999 Board remand directed that such an 
examination be conducted should any stressor be verified, the 
RO has indicated that the veteran failed to appear for a VA 
psychiatric examination.  The representative contends, 
however, that there is no documentation in the veteran's file 
that he was ever notified of the scheduled examination and 
requests that the appellant be rescheduled for another 
examination with documentation of his notification of such.  

A review of the claims file reveals that the most recent VA 
treatment records associated with the file are dated in May 
1998.  VA treatment records subsequent to May 1998 should be 
secured.  Bell v. Derwinski, 2 Vet. App. 611 (1992); 38 
U.S.C.A. § 5103A (West 2002).

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Louisville, Kentucky, 
dated since May 1998.

2.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA 
psychiatric examination.  A copy of the 
veteran's notice regarding the scheduled 
examination must be associated with his 
claims file.  Prior to this examination 
the examiner must be provided a list of 
any stressors corroborated by the RO.  
The claims file and a separate copy of 
this remand must be provided to the 
examiner for review.  Following the 
examination, the psychiatrist must opine 
whether it is at least as likely as not 
that the veteran has PTSD based on a 
verified in-service stressor.  The 
examiner is instructed that only the 
verified events listed by the RO may be 
considered as stressors.  The examiner 
must utilize the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, Fourth Edition, 
in diagnosing any existing psychiatric 
disability.  If PTSD is diagnosed, the 
examiner must explain how each diagnostic 
criteria is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, if the issue of 
entitlement to service connection for 
PTSD remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



